ICJ_140_ICERD_GEO_RUS_2008-12-02_ORD_01_NA_00_FR.txt.           INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


   CASE CONCERNING APPLICATION
 OF THE INTERNATIONAL CONVENTION
 ON THE ELIMINATION OF ALL FORMS
     OF RACIAL DISCRIMINATION
       (GEORGIA v. RUSSIAN FEDERATION)


           ORDER OF 2 DECEMBER 2008




                 2008
          COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRE| TS,
      AVIS CONSULTATIFS ET ORDONNANCES


   AFFAIRE RELATIVE A v L’APPLICATION
  DE LA CONVENTION INTERNATIONALE
SUR L’E
      u LIMINATION DE TOUTES LES FORMES
      DE DISCRIMINATION RACIALE
       (GE
         u ORGIE c. FE
                     u DE
                        u RATION DE RUSSIE)


       ORDONNANCE DU 2 DE
                        u CEMBRE 2008

                            Official citation :
 Application of the International Convention on the Elimination of All
  Forms of Racial Discrimination (Georgia v. Russian Federation),
       Order of 2 December 2008, I.C.J. Reports 2008, p. 642




                       Mode officiel de citation :
Application de la convention internationale sur l’élimination de toutes les
  formes de discrimination raciale (Géorgie c. Fédération de Russie),
      ordonnance du 2 décembre 2008, C.I.J. Recueil 2008, p. 642




                                               Sales number
ISSN 0074-4441
ISBN 978-92-1-071053-4
                                               No de vente :   944

                                  2 DECEMBER 2008

                                       ORDER




     APPLICATION OF THE INTERNATIONAL
CONVENTION ON THE ELIMINATION OF ALL FORMS
         OF RACIAL DISCRIMINATION
      (GEORGIA v. RUSSIAN FEDERATION)




APPLICATION DE LA CONVENTION INTERNATIONALE
   SUR L’E
         u LIMINATION DE TOUTES LES FORMES
          DE DISCRIMINATION RACIALE
      (GE
        u ORGIE c. FE
                    u DERATION DE RUSSIE)




                                  2 DE
                                     u CEMBRE 2008

                                    ORDONNANCE

                                                                          642




              COUR INTERNATIONALE DE JUSTICE

                               ANNÉE 2008                                           2008
                                                                                 2 décembre
                                                                                 Rôle général
                              2 décembre 2008                                      no 140



   AFFAIRE RELATIVE A v L’APPLICATION
  DE LA CONVENTION INTERNATIONALE
SUR L’E
      u LIMINATION DE TOUTES LES FORMES
      DE DISCRIMINATION RACIALE
              (GE
                u ORGIE c. FE
                            u DE
                               u RATION DE RUSSIE)




                             ORDONNANCE


  Le président de la Cour internationale de Justice,
   Vu l’article 48 du Statut de la Cour et les articles 44 et 45, para-
graphe 1, de son Règlement,
   Vu la requête enregistrée au Greffe de la Cour le 12 août 2008, par
laquelle la Géorgie a introduit une instance contre la Fédération de Rus-
sie pour violations alléguées de la convention internationale sur l’élimina-
tion de toutes les formes de discrimination raciale,
   Vu la demande en indication de mesures conservatoires présentée par
la Géorgie le 14 août 2008, telle que modifiée le 25 août 2008, et l’ordon-
nance par laquelle la Cour a indiqué des mesures conservatoires le
15 octobre 2008 ;
   Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les agents des Parties le 25 novembre 2008, conformément à
l’article 31 du Règlement, S. Exc. Mme Tina Burjaliani, agent de la Géor-
gie, et S. Exc. M. Kirill Guevorguian, agent de la Fédération de Russie,
ont fait état d’un accord entre les Parties aux fins de prier la Cour de fixer
un délai de neuf mois pour la préparation d’un mémoire par le deman-
deur et un délai de dix mois pour la préparation d’un contre-mémoire par
le défendeur ;
                                                                            4

      CONVENTION SUR LA DISCRIMINATION RACIALE (ORD. 2 XII 08)              643

  Compte tenu de l’accord des Parties,
  Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite :
  Pour le mémoire de la Géorgie, le 2 septembre 2009 ;
  Pour le contre-mémoire de la Fédération de Russie, le 2 juillet 2010 ;
  Réserve la suite de la procédure.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le deux décembre deux mille huit, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la Géorgie et au Gouver-
nement de la Fédération de Russie.

                                                       Le président,
                                              (Signé) Rosalyn HIGGINS.
                                                          Le greffier,
                                             (Signé) Philippe COUVREUR.




                                                                              5

